EXHIBIT 10.17



ELIZABETH ARDEN, INC.
2002 EMPLOYEE STOCK PURCHASE PLAN



ARTICLE I.    PURPOSE AND DEFINITIONS



1.01     Purpose.   The Elizabeth Arden, Inc. 2002 Employee Stock Purchase Plan,
as amended from time to time (the "Plan"), provides a convenient method of
acquiring shares of stock of Elizabeth Arden, Inc. (the "Company"), for persons
eligible to participate. The Plan is intended to qualify as an employee stock
purchase plan under Section 423 of the Internal Revenue Code of 1986, as amended
(the "Code"), but is not intended to be subject to Section 401(a) of the Code or
the Employee Retirement Income Security Act of 1974.



1.02     Definitions.   A term defined in the Plan shall have the meaning
ascribed to it wherever it is used herein unless the context indicates
otherwise.



ARTICLE II.    PARTICIPATION



2.01      Adoption by Subsidiaries.   The Board of Directors of the Company (the
"Board") may authorize the adoption of the Plan by one or more subsidiary
companies or corporations of the Company ("Participating Subsidiaries"),
including subsidiaries in nations other than the United States.



2.02      Foreign Subsidiaries.   The Committee (as defined in Paragraph 7.01)
may set terms and conditions under this Plan that the Committee determines are
necessary to comply with applicable foreign laws or advisable in light of such
laws, as well as take any action it deems advisable to obtain approval of this
Plan and its terms by an appropriate foreign governmental entity; provided,
however, that no such terms and conditions may be set nor action may be taken
that would result in a violation of the United States laws applicable to the
Company, including, without limitation, the Securities Exchange Act of 1934, as
amended, or that would cause this Plan to fail to qualify as an employee stock
purchase plan within the meaning of Section 423 of the Code for participants
located in the United States.



2.03      Eligibility to Participate.   A person is eligible to participate in
an Offering under the Plan (as defined in Paragraph 4.02) if, as of the first
day of such Offering, such person is (i) an employee of the Company or a
Participating Subsidiary and (ii) scheduled to work more than five (5) months
per year for the Company or its participating subsidiaries (as determined by
reference to the Company's employment records).



2.04      Participation Agreement.   Participation in the Plan is voluntary with
respect to each Offering. To participate in an Offering, a person must be
eligible and must complete a written or online enrollment form as specified by
the Company ("Enrollment Form") authorizing payroll deductions from his or her
paycheck. An individual's participation in the Plan will remain in effect
through each consecutive Offering unless the participant chooses to revise or
revoke it, or becomes ineligible to participate in the Plan.



2.05      Termination of Participation.   A participant may withdraw at any time
from any Offering by providing notice to the Company or the Plan Administrator
(as defined in Paragraph 5.02), in such form as the Company may require.
Participation will also end upon termination of a participant's employment with
the Company and/or a Participating Subsidiary, if applicable, or when a
participant becomes ineligible to participate (including by reason of the
Company or any Participating Subsidiary terminating its participation in the
Plan).



2.06      Designation of Beneficiary.   A participant shall, by notice to the
Company or its designee, designate a person or persons to receive the value of
his or her Account (as defined in Paragraph 5.01) in the event of the
participant's death. A participant may, by written notice to the Company during
employment, alter or revoke such designation, subject always to any applicable
law governing the designation of beneficiaries. Such notice shall be in such
form and shall be executed in such manner as the Company may determine. If upon
a participant's death the participant has not designated a beneficiary under the
Plan or such beneficiary does not survive the participant, the value of a
participant's Account shall be paid to his or her estate.





--------------------------------------------------------------------------------





 

ARTICLE III.    CONTRIBUTIONS



3.01      Payroll Deductions.   A participant may accumulate after-tax
compensation to purchase Shares in an Offering by authorizing payroll deductions
pursuant to an Enrollment Form, subject to such minimum and maximum limits
(expressed in dollars or as a percentage of base salary or base wages) as the
Committee may impose. Such savings shall be credited to a participant's Account
with respect to the Offering to which they relate. Payroll deductions for an
Offering shall commence with the first paycheck a participant receives during
such Offering and shall end with the last paycheck a participant receives during
such Offering. Paychecks will be treated as having been received when they are
sent out or otherwise distributed.



3.02      Alternative Contributions.   Where payroll deductions are not
permitted by applicable law in a jurisdiction outside of the United States, the
Committee may permit contributions by alternate means.



3.03      Change in Rate or Suspension of Contributions.   A participant may
increase or decrease the rate of his or her payroll deductions one (1) time
during an Offering by notice to the Company or the Plan Administrator in such
form and manner as the Company requires. In addition, a participant may, at any
time during an Offering, suspend his or her payroll deductions by written notice
to the Company or Plan Administrator in such form and manner as the Company
requires. Such change shall be effective as of the first pay period thereafter
by which the Company is able to process the change.



3.04      Possession of Contributions.   All payroll deductions made pursuant to
the Plan shall be held for a participant's benefit and on his or her behalf by
the Company or the Plan Administrator. Such payroll deductions shall constitute
a participant's personal property notwithstanding that they may be commingled
with the general assets of the Company or such Plan Administrator.



ARTICLE IV.    OPTIONS TO ACQUIRE SHARES



4.01      Maximum Number of Shares.   The number of shares of common stock of
the Company ("Shares") available for issuance under the Plan shall be 1,000,000
with respect to the ten (10) years following the adoption of the Plan. Any
Shares that are not actually purchased under the Plan for any reason shall
remain available for purchase hereunder. In the event the number of shares of
common stock to be purchased by participants during any Offering exceeds the
number of Shares then available under the Plan, the Committee shall make a pro
rata allocation of the Shares of common stock remaining available in such
uniform manner as it shall determine to be equitable. Any excess cash amounts
remaining in a participant's Account as a consequence of the implementation of
the provisions of this paragraph shall be returned to the participant, without
interest, as soon as is administratively feasible.



4.02      Offerings.   The Company will offer Shares for purchase under the Plan
("Offering") for six-month periods beginning on June 1 and December 1 of each
calendar year, commencing on June 1, 2004. The Company may make additional
Offerings for different periods, provided that no Offering shall extend for more
than 27 months.



4.03      Options.   Each Offering shall constitute an option to purchase whole
Shares at a price per Share equal to 85% of the lesser of (i) the fair market
value of a Share on the first day of such Offering or (ii) the fair market value
of a Share on the last day of such Offering. The fair market value of a Share on
any date shall be its closing price reported by The Nasdaq Stock Market on which
Shares are traded for such date or for the next earliest date on which Shares
were traded.



4.04      Individual Limit on Options.



             (a)

In no event shall the fair market value of all shares purchased by a participant
under the Plan or other plans qualifying under Section 423 of the Code exceed
$25,000 (determined on the date of grant, which is the first day of an Offering)
with respect to any calendar year.



             (b)

In no event shall a participant be permitted to purchase more than 10,000 shares
during an Offering.





--------------------------------------------------------------------------------





 

4.05      Purchase of Shares.   Unless a participant withdraws or becomes
ineligible prior to the end of an Offering, the accumulated payroll deductions,
and/or such alternative contributions as permitted by the Committee, deposited
to his or her Account shall be automatically applied on the last day of the
Offering to purchase whole Shares to the extent feasible in accordance with the
Offering. Such purchase shall be treated as the exercise of an option
represented by the Offering. Any amount remaining in a participant's Account
after such purchase shall be applied to the next Offering. A participant is not
entitled or permitted to make cash payments in lieu of payroll deductions to
acquire Shares in an Offering. In no event shall any Shares be purchased
pursuant to an Offering more than 27 months after the commencement of the
Offering.



4.06      Source of Shares. Shares offered under the Plan may be authorized and
issued Shares, authorized but unissued Shares or treasury Shares. Shares may be
purchased directly from the Company or by the Plan Administrator pursuant to
directions from the Committee. If the Plan Administrator acquires Shares
pursuant to an open market transaction, such purchase shall be made at the
market price prevailing on the applicable exchange.



4.07      Restriction on 5% Owners. No employee shall be permitted to purchase
Shares under the Plan if, immediately after such purchase, such employee would
possess stock having five percent (5%) or more of the total combined voting
power of all classes of stock of the Company or any of its parent or subsidiary
corporations, determined by applying the stock ownership rules of Section 424(d)
of the Code.



4.08      Prohibition Against Assignment. A participant's right to purchase
Shares under the Plan is exercisable only by the participant and may not be
sold, pledged, assigned, surrendered or transferred in any manner other than by
will or the laws of descent and distribution. Any attempt to sell, pledge,
assign, surrender or transfer such rights shall be void and shall automatically
cause any purchase rights held by the participant to be terminated. In such
event, the Company or the Plan Administrator may refund in cash, without
interest, all contributions credited to a participant's Account.



ARTICLE V.    ACCOUNTS



5.01      Establishment of Accounts.   The Committee shall cause to be
maintained a separate account for each participant ("Account") to record the
amount of payroll deductions with respect to each Offering, and the purchase
price for and the number of Shares, credited to such participant. No interest or
other earnings shall be credited to any contributions to an Account under the
Plan.



5.02      Custody of Shares.   The Committee shall select an administrator
("Plan Administrator") which shall hold and act as custodian of Shares purchased
pursuant to the Plan. Absent written instructions to the contrary from a
participant, certificates for Shares purchased will not be issued by the Plan
Administrator to a participant.



5.03      Voting of Shares.   A participant shall direct the Plan Administrator
as to how to vote the full Shares credited to his or her Account following the
purchase of such Shares.



ARTICLE VI. DISBURSEMENTS FROM ACCOUNT



6.01      Withdrawal of Contributions.   Upon a participant's withdrawal from
any Offering, all or any designated portion of the contributions credited to a
participant's Account with respect to such Offering shall be disbursed, without
interest, to the participant.



6.02      Withdrawal of Shares.   A participant may at any time withdraw all or
any number of whole Shares credited to his or her Account under the Plan by
directing the Plan Administrator to cause his or her Shares to be (i) issued as
certificates in his or her name (subject to the charges described in Section
7.03) or (ii) sold and the net proceeds (less applicable commissions and other
charges) distributed in cash to the participant. A participant may also direct
the Plan Administrator to cause Shares to be transferred to another brokerage
account of the participant, provided the Shares are held by the participant for
at least two (2) years following the first day of the Offering pursuant to which
the Shares were acquired.





--------------------------------------------------------------------------------





 

6.03      Distribution Upon Termination.   Upon termination of a person's
participation in the Plan as a whole prior to the expiration of all Offerings
thereunder, all contributions and Shares credited to a participant's Account
shall be disbursed to, and as directed by, him or her in accordance with the
Plan. All contributions credited to a participant's Account that have not been
applied to the purchase of Shares shall be returned to him or her without
interest. Shares credited to a participant's Account shall, in accordance with
instructions to the Plan Administrator from a participant and at his or her
expense, be distributed in the same manner as permitted upon any withdrawal.



6.04      Intentionally omitted.



6.05      Sale of Shares.   If a participant elects to receive the proceeds from
the sale of his or her Shares, the amount payable shall be determined by the
Plan Administrator on the date of sale, less any applicable commissions, fees
and charges. The Plan Administrator, acting on a participant's behalf, shall
take such action as soon as practicable, but in no event later than five (5)
business days after receipt of notification from the participant. The Company
assumes no responsibility in connection with such transactions, and all
commissions, fees or other charges arising in connection therewith shall be
borne directly by the participant. The amount thus determined shall be paid in a
lump sum to the participant.



6.06      Unpaid Leave of Absence.   Unless a participant has voluntarily
withdrawn his or her contributions from the Plan, Shares will be purchased with
contributions to his or her Account on the last day of the Offering next
following commencement of an unpaid leave of absence by such participant
provided such leave does not constitute a termination of employment. The number
of Shares to be purchased will be determined by applying to the purchase the
amount of the participant's contributions made up to the commencement of such
unpaid leave of absence. Upon the termination of a participant's unpaid leave of
absence and the participant's return to work at the Company, payroll deductions
and alternative contributions shall resume at the rate in effect at the
commencement of the unpaid leave of absence.



ARTICLE VII. ADMINISTRATION AND EXPENSES



7.01      Committee.   The Plan shall be administered by the Compensation
Committee of the Board of Directors of the Company (the "Committee"). The
Committee shall interpret and apply the provisions of the Plan in its good faith
discretion, and the Committee's decision is final and binding. The Committee may
establish rules for the administration of the Plan and may delegate to the Plan
Administrator such administrative functions as it deems appropriate.



7.02      Expenses for Purchase of Shares.   The Company shall pay brokerage
commissions, fees and other charges, if any, incurred for purchases of Shares
with payroll deductions made under the Plan.



7.03      Expenses to Sell or Transfer Shares.   All brokerage commissions, fees
or other charges in connection with any sale or other transfer of Shares shall
be paid by the participant. In addition, any charges by the Plan Administrator
in connection with a participant's request to have certificates representing
Shares registered in his or her name shall be paid by the participant.



7.04      Post-Termination Expenses.   Upon a participant's termination of
employment or his or her withdrawal from the Plan for any other reason, all
commissions, fees and other charges thereafter relating to the participant's
Account will be the participant's responsibility.



7.05      Exchange Rate Risk.   Contributions of participants who are: (i)
employed by a Participating Subsidiary of the Company located outside of the
United States, (ii) paid in foreign currency and (iii) contributed in foreign
currency to the Plan (whether through payroll deductions or alternative
contributions), will be converted to U.S. dollars at an exchange rate determined
in the manner prescribed by the Committee. Each such participant shall bear the
risk of currency exchange fluctuations between the date on which contributions
are converted to U.S. dollars and the day Shares are purchased pursuant to
Paragraph 4.05 of the Plan. In no event shall any exchange rate conversion cause
the purchase price of any Share to fall below the price determined pursuant to
Paragraph 4.03 of the Plan.





--------------------------------------------------------------------------------





 

ARTICLE VIII.    MERGERS AND OTHER SHARE ADJUSTMENTS



8.01      Mergers or Other Consolidations.   In the event that the Company is a
party to a sale of substantially all of its assets, a merger or consolidation,
outstanding options to purchase Shares under the Plan shall be subject to the
agreement of sale, merger or consolidation. Such agreement, without the consent
of any participant, may provide for:



             (a)

the continuation of such outstanding options by the Company (if the Company is
the surviving corporation);



             (b)

the assumption of the Plan and such outstanding options by the surviving
corporation or its parent;



             (c)

the substitution by the surviving corporation or its parent of options with
substantially the same terms for such outstanding options, including the
substitution of shares of common stock of the surviving corporation with such
appropriate adjustments so as not to enlarge or diminish the rights of
participants;



             (d)

the cancellation of such outstanding options without payment of any
consideration other than the return of contributions credited to participants'
Accounts, without interest; or



             (e)

the shortening of any Offering then in progress by setting a new last day of the
Offering (the "New Purchase Date"). The New Purchase Date shall be before the
date of the proposed sale, merger or consolidation. Each participant will be
notified in writing that the last day of the Offering has been changed to the
New Purchase Date and that the applicable number of Shares will be purchased
automatically on the New Purchase Date, unless prior to such date the
participant has withdrawn from the Plan as provided in Paragraph 6.01.



8.02      Adjustments to Shares or Options.   In the event of a subdivision of
the outstanding common stock, a declaration of a dividend payable in Shares, a
declaration of an extraordinary dividend payable in a form other than Shares in
an amount that has a material effect on the fair market value of the Shares, a
combination or consolidation of the outstanding Shares into a lesser number of
Shares, a recapitalization, a spin-off, a reclassification or a similar
occurrence, the Board shall make appropriate adjustments so as not to enlarge or
diminish the rights of participants, in one or more of (i) the number of Shares
available for purchase under the Plan, (ii) the number of Shares subject to
purchase under outstanding options, or (iii) the purchase price per Share under
each outstanding option.



ARTICLE IX.    AMENDMENT AND TERMINATION



9.01      Authority.   The Board may at any time terminate or amend the Plan in
any respect, including, but not limited to, terminating the Plan prior to the
end of an Offering Period or reducing the term of an Offering Period; provided,
however, that the number of Shares subject to purchase under the Plan shall not
be increased without approval of the Company's shareholders.



9.02      Termination of the Plan. This Plan shall terminate at the earliest to
occur of:



             (a)

the tenth anniversary following shareholder approval of the Plan;



             (b)

the date the Board acts to terminate the Plan in accordance with paragraph 9.01;
and



             (c)

the date when the total number of Shares to be offered under this Plan, as set
forth in Paragraph 4.01, have been purchased.



9.03      Distributions on Plan Termination.   Upon termination of the Plan at
the end of an Offering, Shares shall be issued to participants, and cash, if
any, remaining in the Accounts of the participants, shall be refunded to them.
Upon termination of the Plan prior to the end of an Offering, all amounts not
previously applied to the purchase of Shares shall be distributed to the
participants, as if the Plan had terminated at the end of an Offering.



9.04      Effect on Plan Administrator. No amendments to the Plan which affects
the responsibilities or duties of the Plan Administrator shall be effective
without the agreement and approval of the Plan Administrator.





--------------------------------------------------------------------------------





 

ARTICLE X.    MISCELLANEOUS



10.01      Joint Ownership.   Shares may be registered in the name of the
participant, or, if he or she so designates, in his or her name jointly with his
or her spouse, with a right of survivorship.



10.02      No Employment Rights.   The Plan shall not be deemed to constitute a
contract of employment between the Company and any participant, nor shall it
interfere with the right of the Company to terminate a participant and treat a
participant without regard to the effect which such treatment might have upon
you under the Plan.



10.03      Tax Withholding.   The Company shall withhold from amounts to be paid
to a participant as wages, any applicable Federal, state or local withholding or
other taxes which it is from time to time required by law to withhold.



10.04      Compliance with Laws.   The Company may direct the Plan Administrator
to delay the issuance of any certificate in the name of any person or the
delivery of Shares to any person if it determines that listing, registration or
qualification of such Shares upon any national securities market or exchange or
under any law, or the consent or approval of any governmental regulatory body,
is necessary or desirable as a condition of, or in connection with, the sale or
purchase of Shares under the Plan, until such listing, registration,
qualification, consent or approval shall have been effected or obtained, or
otherwise provided for, free of any conditions not acceptable to the Company.



10.05      Governing Law.   The Plan shall be governed by, and construed in
accordance with, the laws of the State of Florida and without regard to the
conflict of laws principles of such state.



 

As adopted by the Board of Directors on March 22, 2002.

 

As amended by the Board of Directors on March 18, 2003, August 5, 2004, and
January 26, 2010.

 



--------------------------------------------------------------------------------

